   Case 2:89-cv-00039-SEH Document 1179 Filed 06/08/20 Page 1 of 16



TIMOTHY C. FOX
Montana Attorney General
MELISSA SCHLICTING
ROB CAMERON
Deputy Attorneys General
21 5 North Sanders
P.O. Box 201401
Helena, MT 59620-1401
Phone: 406-444-2026
Fax: 406-444-3549
timfox@mt.gov

Attorneys for Intervenor State of Montana

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          BUTTE DIVISION

UNITED STATES OF AMERICA,
STATE OF MONTANA                            Case No. CV-89-39-BU-SEH
    Plaintiff,
                                                 STATE OF MONTANA'S
      vs.                                        BRIEF IN SUPPORT OF
                                                 UNOPPOSED MOTION
ATLANTIC RICHFIELD COMPANY,                      TO INTERVENE
    Defendant.

ATLANTIC RICHFIELD COMPANY,
    Defendant and Counterclaim
      Plaintiff,

      vs.

UNITED ST ATES OF AMERICA;

UNITED STATES DEPARTMENT OF
JUSTICE, et al.,




                                       1
   Case 2:89-cv-00039-SEH Document 1179 Filed 06/08/20 Page 2 of 16



                               INTRODUCTION

      The State of Montana, through the Montana Governor's Office, the

Department of Environmental Quality ("DEQ") and the Montana Natural

Resource Damage Program ("NRDP"), has been engaged in settlement

negotiations with the United States, Atlantic Richfield Company ("Atlantic

Richfield"), and Butte-Silver Bow (collectively, the "Parties") under the

settlement framework established and ordered in the Streamside Tailings

Consent Decree, entered on April 19, 1999, for the Butte Priority Soils

Operable Unit ("BPSOU"), which includes inactive portions of the historic

mining district on Butte Hill and portions of the City of Butte. The BPSOU

is part of the Silver Bow Creek/Butte Area National Priorities List Site. The

BPS OU is one of the operable units at issue in this case under the Fifth

Amended Complaint which sets forth the United States' claims for relief

under the Comprehensive Environmental Response, Compensation, and

Liability Act (CERCLA), 42 U.S.C. §§ 9601-9675.

      In June 2002, the State of Montana signed its consent to be bound by the

confidentiality orders entered in this case, and the State has participated in

extensive negotiations subsequently, which have resulted in the consent

decree that has been lodged with this court concurrently with this motion to




                                        2
    Case 2:89-cv-00039-SEH Document 1179 Filed 06/08/20 Page 3 of 16



intervene.

      The proposed consent decree required the State, through DEQ, to

perform a portion of the remedial action along and within Blacktail Creek that

Atlantic Richfield would otherwise be required to perform. Atlantic Richfield

must pay the State $20.5 million under the proposed consent decree. The

proposed consent decree includes various requirements that are binding on

DEQ and for which this Court would retain jurisdiction. Further, Atlantic

Richfield has reserved certain limited claims, defenses, and causes of action

against the State related to the State's Parrot Tailings Waste Removal Project,

as outlined in Paragraph 96 of the proposed consent decree. In order to

effectuate this Court's jurisdiction over this reservation, Atlantic Richfield

has requested that the State waive its sovereign immunity by moving to

intervene in this action and signing the proposed consent decree as a party.

                                   ARGUMENT

      The State of Montana's standing to intervene of right under Rule 24(a) is

clear. Its motion is timely; Montana has significantly protectable interests relating

to the subject proposed Consent Decree and the substantial environmental and

economic benefits rising therefrom. Specifically, as outlined in the Streamside

Tailings Consent Decree, entered on April 19, 1999, the State reserved all rights

against Atlantic Richfield and the United States for liability for response costs and



                                          3
     Case 2:89-cv-00039-SEH Document 1179 Filed 06/08/20 Page 4 of 16



injunctive relief under CERCLA Sections 106 and 107, RCRA Section 7003 or

parallel provisions of State law, arising from the past, present, or future disposal,

release, or threat of release of Hazardous or Deleterious Substances outside the

Streamside Tailings Operable Unit. This BPSOU Consent decree addresses the

State's reservations as to the Butte Priority Soils Operable Unit. The

implementation of the terms of the Consent Decree will substantially facilitate

Montana's ability to protect its economic and environmental interests. No other

party has the same stake in the outcome as applied to Montana as a whole;

therefore, it is possible Montana's interests may not be adequately represented by

existing parties. In the alternative, Montana requests the Court to permit

intervention under Rule 24(b ).

       The State of Montana does not request relief different from that which is

sought by the Defendants; therefore, Montana need not demonstrate independent

Article III standing. See Oregon Prescription Drug Monitoring Program v. United

States DEA, 860 F.3d 1228, 1234 (9th Cir. 2017).

I.     Montana is entitled to intervene of right under Rule 24(a)(2).

       To determine whether a party may intervene as of right, the Ninth Circuit

employs a four-part test: (1) the motion must be timely; (2) the applicant must

claim a "significantly protectable interest" in the action; (3) the disposition of the

action must, as a practical matter, impair or impede the applicant's ability to



                                           4
    Case 2:89-cv-00039-SEH Document 1179 Filed 06/08/20 Page 5 of 16



protect that interest; and (4) the applicant's interest may be inadequately

represented by the other parties. Allied Concrete & Supply Co. v. Baker, 904 F.3d

1053, 1067 (9th Cir. 2018) (citing Wilderness Soc '.Y v. U.S. Forest Serv., 630 F.3d

1173, 1177 (9th Cir. 2011) (en bane).

      The Ninth Circuit maintains a liberal policy in favor of intervention.

Wilderness Soc '.Y at 1179. Such a policy allows for "both efficient resolution of

issues and broadened access to the courts." Id. (quoting United States v. City of

Los Angeles, 288 F.3d 391, 397 (9th Cir. 2002)). It follows that if Fed. R. Civ. P.

24(a) is to be "construed broadly in favor of intervention, the four-part test should

also be construed broadly." Wildlands CPR Inc. v. United States Forest Service,

CV 10-104-M-DWM, 2011 WL 578696 (D. Mont. 2011).

      In evaluating whether the requirements are met, courts are "guided primarily

by practical considerations, not technical distinctions." Sw. Ctr. for Biological

Diversity v. Berg, 268 F.3d 810, 818 (9th Cir. 2001 ). As the Ninth Circuit has

explained:

      A liberal policy in favor of intervention serves both efficient resolution
      of issues and broadened access to the courts. By allowing parties with
      a practical interest in the outcome of a particular case to intervene,
      [courts] often prevent or simplify future litigation involving related
      issues; at the same time, [they] allow an additional interested party to
      express its views before the court.

      United States v. City of Los Angeles, 288 F.3d 391, 397-98 (9th Cir. 2002).

      Here, the State of Montana meets all four parts of the test and is entitled to

                                          5
    Case 2:89-cv-00039-SEH Document 1179 Filed 06/08/20 Page 6 of 16



intervene as of right.

      A.     Montana's Motion to Intervene is timely.

      Whether a motion to intervene-permissive or otherwise-is considered

timely is ultimately up to the discretion of the court. NAACP v. New York, 413 U.S.

345, 366 (1973) ("Timeliness is to be determined from all the circumstances. And

it is to be determined by the court in the exercise of its sound discretion; unless that

discretion is abused, the court's ruling will not be disturbed on review."). In the

Ninth Circuit, "[t]imeliness is measured by reference to '(l) the stage of the

proceeding at which an applicant seeks to intervene; (2) the prejudice to other

parties; and (3) the reason for the length of the delay."' United States v. Carpenter,

298 F.3d 1122, 1125 (9th Cir. 2002) citing County of Orange v. Air Calif., 799

F.2d 535,537 (9th Cir. 1986).

      Here, the existing parties and the State of Montana have very recently

negotiated the terms and conditions of a Consent Decree which, if entered, will

resolve a significant portion of this case (including certain claims by the State

under CERCLA and Montana Comprehensive Environmental Cleanup and

Responsibility Act (CECRA), Mont. Code Ann. 75-10-701 through 752, reserved

in the Streamside Tailings Consent Decree), and more importantly, facilitate

completion of vitally important environmental remediation in Butte-Silver Bow.

With respect to delay, Montana has been monitoring this case since its inception.



                                           6
    Case 2:89-cv-00039-SEH Document 1179 Filed 06/08/20 Page 7 of 16



The State's intervention prior to the successful negotiation of the Consent Decree

would have been premature. As the stipulation of other parties reflects, no other

party would be prejudiced by intervention. On the contrary, the State's

intervention is necessary to vest the Court with jurisdiction over the State of

Montana with respect to enforcement or interpretation of the Consent Decree - a

vitally important issue to existing parties. Indeed, because intervention will subject

the State to the Court's jurisdiction, other parties would be prejudiced by denial of

intervention.

       Timeliness is thus conclusively established.

       B.       Montana has a "significantly protectable interest" relating
                to much of the property at issue in this action.

       Whether an applicant has a "significantly protectable interest" necessary for

intervention depends on: (i) whether the interest is protectable under some law; and

(ii) whether there is a relationship between the legally protected interest and the

claims at issue. Wilderness Soc., 630 F.3d at 1179. The two prongs of the

"significantly protectable interest" test are closely related because an applicant

"has a sufficient interest for intervention purposes if it will suffer a practical

impairment of its interests as a result of the pending litigation." California ex rel.

Lockyer v. United States, 450 F.3d 436,441 (9th Cir. 2006). "Although an

applicant cannot rely on an interest that is wholly remote and speculative, the

intervention may be based on an interest that is contingent upon the outcome of the

                                            7
     Case 2:89-cv-00039-SEH Document 1179 Filed 06/08/20 Page 8 of 16



litigation." City of Emeryville v. Robinson, 621 F.3d 1251, 1259 (9th Cir. 2010)

(quoting United States v. Union Elec. Co., 64 F.3d 1152, 1162 (8th Cir. 1995)).

        Here, the lodged Consent Decree proposes a methodology to waive certain

Applicable or Relevant and Appropriate Requirements (ARARs). Namely, EPA

may waive certain State surface water standards and replace those State standards

with protective federal water quality standards if: ( 1) the settling defendants

implement and maintain the technically practicable remedial elements outlined in

the Consent Decree, and (2) the surface water nevertheless fails to meet the state

surface water quality standards. Essentially, the EPA seeks to grant waiver of

certain ARARs based on the technical impracticability of meeting those ARARs.

        The State's interest in intervention clearly meet both prongs of a

significantly protectible interest. One of the two threshold criteria that a remedy

must meet is its ability to meet ARARs, absent an appropriate waiver of an ARAR

such as a waiver based on technical impracticability .1 40 CFR

300.430(e)(9)(iii)(B), and (f)(!)(ii)(C). The Consent Decree lodged with this court

contemplates that Atlantic Richfield will perform the technically practicable

remedy for BPSOU, part of which includes the settlement payment to the State

such that the State can conduct remedial activities within Blacktail Creek (defined

in the Consent Decree at Blacktail Creek Riparian Actions). The State views

1The other threshold criteria for a remedy under CERCLA is that the remedy is protective of human health and the
environment.40 CFR 300.430(e)(9)(iii)(A).


                                                        8
      Case 2:89-cv-00039-SEH Document 1179 Filed 06/08/20 Page 9 of 16



performance of the Blacktail Creek Riparian Actions (and the settlement funds to

enable the State to satisfactorily do that work) as a necessary component to the

State's concurrence with the waivers due to technical impracticability outlined

above, and more fully outlined in the Consent Decree and its attachments.

         Further, funds not required by the State to complete the Blacktail Creek

Riparian Actions can then be used for other State restoration actions coordinated

with the remedy and certain end land use actions. 2 The use of remainder funds for

these additional elements are vital to the State's interest in providing a robust,

practicable cleanup for the community of Butte, and protection of the downstream

watershed, much of which has already addressed by prior remedial actions.

         Without the guarantees for work and settlement payments outlined in the

CD, the State would need to seek alternate legal options to guarantee a robust

remedy for the community and the watershed (e.g. bring a separate claim against

potentially liable parties in under CECRA, intervene as a matter of right pursuant

to CERCLA (Section 12l(f)(2)(B)) in the present proceeding to argue that all

ARARs must be met).



2
 Briefly, these are actions that are either (I) outlined in the State Natural Resource Damages Program Butte Area
One Restoration Plan, including the Parrot Tailings Waste Removal, or (2) specific End Land Use Additions
outlined in Addendum 1 to Attachment C of the CD, Further Remedial Elements Scope of Work that the State has
committed to fund (i.e., grading, revegetating, paving, and appropriate stormwater best management practices in the
Parrot Tailings Waste Removal Project area, as outlined in a separate February 20, 2018, agreement between BSB
and the State; fishing amenities in the Blacktail Creek area; and partial State funding in an interest bearing account
to support a portion of the future costs for feasibility assessment, design and/or construction ofa lined creek at
Silver Bow Creek above its confluence with Blacktail Creek).


                                                           9
   Case 2:89-cv-00039-SEH Document 1179 Filed 06/08/20 Page 10 of 16



       The State's significantly protectable interest of ensuring a robust cleanup

necessitates the State's intervention here.

       C.    Montana is so situated that the disposition of the action
             may, as a practical matter, impair or impede the applicant's
             ability to protect that interest.

       A proposed intervenor need only demonstrate that the outcome of litigation

"may" "impair or impede" its legally protectable interests, not that impairment is

certain to occur. Fed. R. Civ. P. 24(a)(2); United States v. City of Los Angeles,

Cal., 288 F.3d 391 (9th Cir. 2002). Here, Montana's participation as a party,

particularly to the Consent Decree, is essential for protection of Montana's

interests.

       The Consent Decree will, among other things, govern the implementation of

the surface water remedy. The protection and remedy of State waters is a central

interest to the State, and the State's participation in this Consent Decree ensures

that those interests are protected. In general, the State alleges that hazardous

substances have been released into the environment since the 1860s as a result of

mining, milling, mineral processing, and related activities centered in Butte and

Anaconda, Montana. Atlantic Richfield remains legally responsible for these

releases under CERCLA and CECRA by virtue, inter alia, of its own actions and

assumptions of liabilities of its alleged predecessor-in-interest, including the

Anaconda Copper Mining Company and the Amalgamated Copper Mining



                                          10
   Case 2:89-cv-00039-SEH Document 1179 Filed 06/08/20 Page 11 of 16



Company. Such claims are covered by the State's reserved rights under the

Streamside Tailings Consent Decree. The State's intent is to resolve those

reserved claims, insofar as liability at BPSOU is concerned, with the entry of the

BPSOU Consent Decree. The satisfaction of these reservations, however, is

predicated on the terms of the BPSOU Consent Decree being implemented,

including the funding from Atlantic Richfield for the State to conduct the Blacktail

Creek Riparian Actions, as well as the ability to use the remainders of the

settlement dollars to fund restoration and other activities within BPSOU, for the

benefit of the community and watershed.

       D.    Montana's interests will not be adequately represented by
             the existing parties.

       The fourth requirement offed. R. Civ. P. 24(a)(2)-that Montana's interests

are not adequately represented by an existing party-is satisfied if Montana can

demonstrate that the representation of its interests "may be" inadequate. See

Citizens for Balanced Use, 647 F.3d at 898 (citing Arakaki v. Cayetano, 324 F.3d

I 078, I 086 (9th Cir. 2003). "[T]he burden of showing inadequacy is 'minimal."

Southwest Ctr. for Biological Diversity, 268 F .3d at 822-23 (citations omitted).

       In determining the adequacy of representation, the Court examines three

factors:

       (I) whether the interest of a present party is such that it will undoubtedly make
       all of a proposed intervenor's arguments; (2) whether the present party is
       capable and willing to make such arguments; and (3) whether a proposed

                                           11
      Case 2:89-cv-00039-SEH Document 1179 Filed 06/08/20 Page 12 of 16



        intervenor would offer any necessary elements to the proceeding that other
        parties would neglect.

        Id. quoting Arakaki, 324 F.3d at 1086. Montana meets this minimal burden.

        The current parties cannot adequately represent Montana's sovereign

interests. Here, federal litigants have no duty to represent the personal or

economic interests of a single group or state. See Forest Conservation Council v.

United States Forest Serv., 66 F3d 1489, 1499 (9th Cir. 1995) (The federal

government is required to represent a broader view than the more narrow interests

of a proposed state or county intervenor), abrogated on other grounds by

Wilderness Soc y, 630 F.3d at 1173, 1177-78, 1180. Thus, federal parties cannot

adequately represent the interests of Montana. Likewise, the interests of Atlantic

Richfield are not aligned with those of the State of Montana. Atlantic Richfield

does not represent the State interests here.

        Montana has met its minimal burden for intervention and is thus entitled to

intervention as of right.

II.     Montana meets the requirements for permissive intervention.

        If the Court denies Montana's request to intervene as of right, the State

respectfully requests, in the alternative, to be allowed to intervene permissively

under Fed. R. Civ. P. 24(b). The Court may grant permissive intervention pursuant

to Rule 24(b)(l) when an applicant for intervention shows: (1) independent

grounds for jurisdiction; (2) the motion is timely, and (3) the applicant's claim or

                                           12
   Case 2:89-cv-00039-SEH Document 1179 Filed 06/08/20 Page 13 of 16



defense and the main action have a question of law or fact in common. See Fed. R.

Civ. P. 24(b)(l); Kootenai Tribe of Idaho v. Veneman, 313 F.3d 1094, 1109-1111

(9th Cir. 2002), abrogated on other grounds by Wilderness Soc '.Y, 630 F .3d at

1173, 1177-78, 1180; see also Friends of the Wild Swan, et al. v. Jewell, US. Fish

and Wildlife Service, et al., Case No. CV-13-61-M-DWM, (D. Mont. July 1, 2013)

[Doc. 16] (granting permissive intervention to State agencies).

      First, Montana need not establish independent grounds for jurisdiction

because federal-question jurisdiction under 28 U.S.C. § 1331 is established, and

Montana raises no new claims. See Freedom From Religion Found., Inc. v.

Geithner, 644 F.3d 836, 843-844 (9th Cir. 2011) ("We therefore clarify that the

independent jurisdictional grounds requirement does not apply to proposed

intervenors in federal-question cases when the proposed intervenor is not raising

new claims.").

      Second, as explained above, the State's motion is timely because it is at an

early stage of the proceedings. See Fund/or Animals v. Norton, 322 F.3d 728, 735

(9th Cir. 2003).

      Third, the commonality requirement of Rule 24(b )( 1)(B) "does not specify

any particular interest that will suffice for permissive intervention," and "it plainly

dispenses with any requirement that the intervenor shall have a direct personal or

pecuniary interest in the subject of the litigation." Kootenai Tribe of Idaho, 313



                                          13
   Case 2:89-cv-00039-SEH Document 1179 Filed 06/08/20 Page 14 of 16



F.3d at 1108), (quoting 7C Wright, Miller & Kane, Federal Practice and

Procedure§ 1911, 357-63 (2d. ed. 1986)). The Consent Decree, among other

things, resolves State claims against Atlantic Richfield, reserved in the Streamside

Tailings Consent Decree. These include claims under CERCLA, and the State

superfund law CECRA. Additionally, the Consent Decree outlines how remedy

will be fully implemented and maintained within BPSOU. The State's role, as

both a regulatory agency over the work (CERCLA work by responsible parties

such as Atlantic Richfield is reviewed/approved by EPA, in consultation with

DEQ), 40 CFR 300.515, as well as a party performing work, clearly satisfies this

third element of commonality. Montana thus holds a legally protectable interest

directly relating to the subject of the action and, thus, easily meets the "common

question of law and fact" requirement for permissive intervention.

      Finally, in exercising its discretion to allow permissive intervention (Fed. R.

Civ. P. 24(b )), a court must also consider "whether the intervention will unduly

delay or prejudice the adjudication of the rights of the original parties." Fed. R.

Civ. P. 24(b )(3); see also Perry v. Proposition 8 Official Proponents, 587 F.3d 947,

955 (9th Cir. Cal. Nov. 19, 2009) ("Rule 24(b)(3) also requires that the court

'consider whether the intervention will unduly delay or prejudice the adjudication

of the original parties' rights."' (quoting Fed. R. Civ. P. 24(b)(3)). Montana's

motion is timely and will not prejudice any party or cause undue delay. No existing



                                          14
   Case 2:89-cv-00039-SEH Document 1179 Filed 06/08/20 Page 15 of 16



party objects to Montana's motion.

      Accordingly, Montana's participation will not unduly delay the case or

prejudice the original parties.

                                  CONCLUSION

             For the reasons stated herein, the Attorney General requests that the

Court grant the State of Montana leave to intervene as a matter of right under Fed.

R. Civ. P. 24(a)(2) or, in the alternative, permissively under Fed. R. Civ. P. 24(b).

      Respectfully submitted this 8th day of June, 2020.




                                         Rob Cameron
                                         Deputy Attorney General
                                         Attorney for State of Montana




                                          15
   Case 2:89-cv-00039-SEH Document 1179 Filed 06/08/20 Page 16 of 16



      CERTIFICATE OF COMPLIANCE WITH UNITED STATES
                      DISTRICT COURT
       FOR THE DISTRICT OF MONT ANA LOCAL RULES OF
                 PROCEDURE, RULE 7.l(d)(2)

      The foregoing brief is proportionately spaced, using 14-point Times

New Roman. The word count of3,249 is based on information provided by

the Microsoft Word processing program and therefore does not exceed the

limits provided by Rule 7 .1 ( d)(2), Montana Rules of Court.

            I certify that the foregoing is true and correct.

      Respectfully submitted this 8th day of June, 2020.




                                       Rob Cameron
                                       Deputy Attorney General
                                       Attorney for State of Montana




                                        2
